Title: From George Washington to Major General John Sullivan, 14 June 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Middle Brook 14th June 1777. 7 OClock P.M.

I am favd with yours of this morning. Upon considering your Situation, the General Officers are of opinion, that while you remain upon their left Flank of the Enemy it is always in their Power by pushing briskly towards the Delaware to cut you off from joining this Army or perhaps of crossing the River. But if you cross their Front and get upon their right Flank you can always form a junction with this Army to which you will be a very considerable addition. The Opinion therefore is that you should immediately upon the Receipt of this begin your march and reach Fleming Town as soon as possible, upon your arrival you will view the Ground and post yourself on that which is most advantageous. You will take all your Baggage with you and when you take post keep it still upon your Right where the Country grows very strong. Keep out small parties of Militia and your own Troops to reconnoitre and endeavour if possible to learn the Strength of the other Columns and how far they are advanced. Endeavour to draw the Militia together. Our Move must depend intirely upon that of the Enemy. We have parties near them to give us the earliest Notice of their Motions and as we shall intirely disincumber ourselves of Baggage can harrass their Flanks and Rear or make a more general attack if we find an Oppertunity.
From the information of a deserter Genl Howe and Ld Cornwallis are with the Army at Somerset and we therefore conclude that is their main Body. After reading the inclosed be pleased to forward it immediately to Coryels Ferry. I am Dear Sir Yr most obt Servt

Go: Washington

